DETAILED ACTION
In Reply filed on 12/22/2021, Claims 1-10 are pending. Claims 8-10 are withdrawn based on restriction requirement. Claims 2-7 are canceled. Claim 1 is considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Rejections/Objections
Objections to Specification have been withdrawn based on Applicant’s amendments. 
35 USC § 112(b) rejection of claim 7 has been withdrawn since applicant canceled the claim.
35 USC § 103 rejection of claim 1 is maintained in view of Applicant’s arguments. See Response to Arguments below.
35 USC § 103 rejection of claims 2-7 as being obvious over Zhang in view of Reese has been withdrawn since applicant canceled the claims.
Claim Interpretation
Claim 1 recites “crystalline polymeric material” is interpreted as a polymeric material have at least some degree of crystallinity, which includes semi-crystalline polymeric material as well. This interpretation will be consistent with page 3, lines 8-11, 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over CN107139455A (“Zhang et al” hereinafter Zhang), translation provided, and further in view of US2018/0117836 (“Reese et al” hereinafter Reese).
Regarding Claim 1, Zhang teaches a process of 3D printing (Page 1, lines 12-13, FDM printing technology) of crystalline polymeric material (Page 3, lines 4-6, PLA-based material, PLA ranges from amorphous to semi-crystalline depends on the temperature), comprising: (a) heating a print head to melt a first crystalline polymeric material therein; (b) activating the print head to print a layer until a molten, layered print pattern is deposited (page 2, lines 7-11, print head generates melt-extruded material on to printing platform implies heating a print head); (c) cooling the molten, layered print pattern to form a solid print pattern having a plurality of amorphous regions (page 2, lines 15-16, it is implies the cooling temperature can be controlled (page 2, lines 27-29) depend on the material used to form amorphous regions); e) repeating steps (b), (c), and (d) until a 3D-printed object having a layered print pattern is created; wherein a print pattern unit includes at least one print pattern layer (page 2, lines 50-55, layer by layer process to form an object where print pattern unit is formed by a plurality of layers).
Zhang fails to teach (d) heat-treating the solid print pattern.

Zhang and Reese are considered to be analogous to the claimed invention because both are in the same field of fused deposition modeling to create 3D object using filament material. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process disclosed by Zhang to incorporate a heat-treating step as taught by Reese to increase the adhesion across segments built in the same layer and increase diffusion and mixing of the build material between adjacent layer ([0045]). 
 Response to Arguments
Applicant's arguments filed on 12/22/2021 have been fully considered but they are not persuasive. 
The Applicant argue that the Reese reference does not disclose a heat-treating step of Claim 1, but rather, the reference disclose “At least a first energy beam from at least one energy source may be used to selectively melt at least a portion of the first layer and/or the second layer…”. Therefore, a prima facie case of obviousness was not established.
The Examiner respectfully disagrees with this argument. As Applicant had pointed out, the definition of heat-treating is “a group of industrial, thermal and metalworking processes used to alter the physical, and sometimes chemical, properties of a material. Heat-treating involves the use of heating or chilling to achieve the desired result such as hardening or softening of a material. Heat-treating techniques include annealing, case hardening, precipitation strengthening, tempering, carburizing, prima facie case of obviousness was established. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY). YE
Examiner



/LEITH S SHAFI/Primary Examiner, Art Unit 1744